 III the Matter of GENERAL ELECTRIC COMPANYandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, C. I. 0., IN BEHALF OF ITSAFFILIATED GENERAL ELECTRIC LOCALSCase No. 20-C-4517.-Decided November 22, 1948DECISIONANDORDEROn May 2 ;,19 47, Trial Examiner Isadore Greenberg issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.'The Trial Examiner further found thatthe Respondent had not engaged in other unfair labor practices allegedin the complaint and recommended that the complaint be dismissed inthese regards.Thereafter, exceptions to the Intermediate Reportwere filed by the Respondent, the Union, and counsel for the Board.Supporting briefs were filed by the Respondent and counsel for theBoard.The Board 2 heard oral argument at Washington, D. C., inwhich the Respondent and the Union participated.The Board has considered the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, oral argument before the Board,and the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner with the follow-ing modifications and additions.The Trial Examiner found, as alleged in the complaint, that theRespondent, by refusing to credit its striking employees with con-tinuous service for the 9-week period of the strike, impaired theirseniority standing, and decreased their vacation and pension benefits1Section 8(1) and 8(3) of the National Labor RelationsAct, whichthe Trial Examinerfoundwere violated arecontinued in Section 8 (a) (1) and 8(a) (3) of the Actas amendedby the Labor ManagementRelationsAct, 1947.2Chairman Herzog was not present,but has read the transcript of the oral argument.80 N. L. R. B., No. 90.510 GENERAL ELECTRIC COMPANY511in violationof Section 8 (1) and (3). For reasons discussed below,we agree inpart and disagree in part with this finding.For a period of about 9 weeks, employees in certain bargainingunits engaged in an economic strike.As a result of the strike andthe activities of the strikers, other employees not in these bargainingunits were unable to work.Except for certain necessary maintenancework, there was a complete cessation of operations at the Respondent'splants.Upon the termination of the strike and resumption of opera-tions, the Respondent classified its employees into two groups on thebasisof their willingness to work during the strike, for the purposeof granting or withholding "continuous service credit" for the periodof the strike.The Respondent regarded all employees in the strikingunits as voluntarily absent from work, and refused to credit them withservice credit for the period of the strike.All other employees whoindicated a willingness to work by returning to work as soon asphysically possible were given service credit and paid full wages forthe entire period of the strike.As admitted by both the Union and the Respondent at the oralargument before the Board, continuous service credit did not itselfconstitute compensation.Nor was itper sea condition of employ-ment.It was simply a basis for the determination of certain realbenefits, such as seniority, vacations, and pensions, pursuant to thecollective bargaining contract in force.It follows that the legalityof the various effects of Respondent's action upon the conditions andtenure of employment of its employees must be considered separately.3Insofar as the effect of the Respondent's action was to deny to thestrikers the accrual of vacation and pension benefits during the periodof the strike and to permit the accrual of such rights by non-strikers,we agree with the Respondent that it was not violative of the Act.We have recently held that deferred benefits like retirement andvacation benefits are, in reality, a form of wages.4It is axiomaticthat the Respondent is not required under the Act to finance aneconomic strike against it by remunerating the strikers for work notperformed.While it is true that non-strikers were compensatedby the accrual of vacation and retirement benefits, as well as bymoney wages, for the period of the strike even though they did no3We agree with Mr. Murdockthat theenumerated exceptionsto thecontinuity-of-serviceplan,fully set forth in his separate opinion, do notspecificallyprovide for tolling of con-tinuous service credit during strikesHowever,this does not necessarily mean, in ouropinion, that the Respondent has thereby contracted away its right to differentiate, in .imanner consistent with the Act, between strikers and non-strikers in the application ofthe continuous service planIn any event,even though under the contract the strikersmay have enforceable rights in other forums,it does not follow that the Respondent's treat-ment of the strikers constitutedper sean unfair labor practice.4Matter of Inland SteelCo., 77 N. L R B. 1 512DECISIONS OF NATIONALLABOR RELATIONS BOARDactual work, we do notregardthis as discriminatory against thestrikers.5As the Respondentargues, these employees made theirservices available to the Respondent during the strike and remainedsubject to its callat all times.In effect, theywere employed in astand-by capacity, which is compensableas a matterof lawsMore-over, in our opinion, an employer whose operations are strike-boundshould be permittedto compensatenon-strikers for their involuntaryloss of timefor the purpose of holding intact that portion of hisworking force.These economic considerations convince us thatRespondent's action constituted no unlawful disparity of treatmentwith respect to vacation and retirement benefits.7To this extent,the Trial Examiner is reversed.However, the effect of the Respondent's action on the employees'seniority standing must be distinguished. In the instantcase, sen-iority, in accordance with plant practice and the subsisting bargain-ing contract, can affect the tenure of employment of individual em-ployees.By its very nature seniority is a relative matter, and thetolling of the accrual of seniority of any particular employee orgroup of employees necessarily improves the relative seniority of theother employees involved.Thus at the beginning of the strike allemployees had acquired a fixed relative seniority which, but for thestrike,would have remained constant.The effect of the Respond-ent's action in tolling the seniority of the strikers during their par-ticipation in the strike, and at the same time permitting other em-ployees toaccrueseniority for the corresponding period, changedthe prestrike relative seniority standing of the employees to thedetriment of the strikers.As a result the strikers became morevulnerable to lay-off or discharge in the event of a subsequent neces-sary reduction in force.85We do not agree with the suggestion of Mr. Murdock,set forth below, that the Court'sopinion in theRepublic Steelcase(114 F.(2d) 820)is here applicableUnlike the situa-tion here,no issue was presented in that case as to whether the reinstatement ofeconomicstrikerswithout vacation pay for the period of the strike wasper sean unfair labor prac-tice.Rather,the Court merely upheld the Board'sdiscretionarypower toremedytheeffects of the employer's prior unfair labor practices and resultant unfair labor practicestrike, by ordering the reinstatement of the strikers upon application, without loss ofsubstantive rights, including vacation benefits.8 SocialSecurity Board v. Nserotko,327 U S. 358.7In reaching a contrary conclusion,Member Murdock apparently attaches no significanceto the fact that at all times material the non-strikers,unlike the strikers,made their servicesavailable to the Respondent,for which they werelawfullypaid their regular wage.Pre-sumably Mr.Murdock's result would be the same even if the non-strikers had been able to,and actually had, worked.8Seniority was employer-wide, not unit-wide.As Indicated by the Trial Examiner, thepossibility,without regard to the actual frequency,of interdepartmental transfers, and oftransfers into the employment of Respondent from one of its subsidiaries with retainedseniority, together with the fact that certain maintenance employees actually workedperiodically during the strike with the consent of the Union,prevent the conclusion thatrelative seniority rights of the strikers could not be adversely affected as the result of theirconcerted activity. GENERAL ELECTRIC COMPANY513Thus, it would appear unquestionable that the effect of the Re-spondent's action with respect to seniority was to penalize the strikersbecause of their concerted activities.Unlike wages, vacations, and pen-sions, whose sole aspect is monetary compensation for work performedduring the employment relationship, relative seniority, as applied inthe Respondent's plants, in addition to any compensatory character-istics it may possess, is one of the factors upon which the individualemployee's tenure of employment may depend. It is well settled that,except to the extent that a striker may be replaced during an economicstrike, his employment relationship cannot otherwise be severed or im-paired because of his strike activity.9We therefore find, as did the Trial Examiner, that the modificationof the seniority of the striking employees in relation to non-strikingemployees was violative of Section 8 (3) and (1) of the Act 10We also find, in accordance with the Trial Examiner's findings, thatRespondent did not refuse to bargain with the Union in violation ofSection 8 (5) of the Act, and shall therefore dismiss that allegation ofthe complaint.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, General Electric Com-pany, and its officers, agents, successors, and assigns shall :1.Cease and desist from discouraging membership in any labor or-ganization of its employees, by in any manner discriminating againstany of its employees in regard to their tenure of employment, or anyterm or condition of their employment.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Restore on the records of all the Respondent's employees whoparticipated in the strike of January 15, 1946, to March 18, 1946, fromwhose records continuous service credit for the period of said strike hasbeen deducted, seniority credit for such period so that the relative pre-strike seniority of all the Respondent's employees is reestablished; 11(b)Post immediately at all of its plants listed in Appendices A-Hof the Amended Complaint herein, copies of the notice attached hereto,9N. L. R. B. V. Mackay Radio & Telegraph Co.,304 U. S 333,345-346.10The provisions of the collective bargaining contract involved made no specific provisionrelative to the effect of a strike upon the accumulation of service credit, nor was it arguedby the Respondent that the provisions of this ,ntract were controlling.11This necessarily includes reinstatement with back pay if any lay-offs have been effectedon the basis of the discriminatorily reduced relative seniority. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDmarked "Appendix A." 12 Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being duly signedby the Respondent, be posted by the Respondent immediately uponreceipt thereof,and maintainedby it for sixty (60) consecutive daysthereafterin conspicuousplaces, including all places where notices toemployeesare customarilyposted.Reasonable steps shall be taken bythe Respondentto insurethat saidnotices arenot altered, defaced, orcovered by any othermaterial;(c)Notifythe RegionalDirector for the Second Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED thatthe allegations of the complaint that theRespondent refused to bargain collectively with the Union be, and theyhereby are, dismissed.MEMBERMURDOCH, dissenting in part :I agree with the majority that the Respondent's action in tollingthe continuous service credit of its striking employees for the periodof the strike in connection with theirsenioritywasdiscriminationviolative of the Act.But contrary to my colleagues, I would gofurther and find that the tolling of the continuous service credits ofthe striking employees with respect to the accrual of vacation andpension benefits likewise constituteddiscriminationviolative of theAct under the circumstances of this case. I find it unnecessary todecide what the law would be on these questions if there were nocontractual provision covering the situation, because the contractbetween the partiesseemsto me to be dispositive of this case.13Under the terms of the contract between the Respondent and theUnion which was in effect during the strike," continuity of servicebegins with the entrance date of employment and"is maintained unlessan employee" (emphasis supplied) :12 In the event that this Order is enforced by a decree of a Circuit Court of Appeals, thereshall he insertedbefore thewords,"A DECISION AND ORDER"the words,"DECREE OFTHEUNITED STATES COURT OF APPEALS ENFORCING."13 If I were to disregard the cdntractual provisions,as the majority has done,and wasconfronted with necessity of deciding the case without them,Iwould find great difficulty inreconciling the result reached by the majority on the issue on which we differ, with thedoctrine of theRepublic Steelcase,114 F (2d) 820,which is relied on by the TrialExaminer.The Courtof Appealsfor the ThirdCircuit there pointed out that strikingemployees on rein3tatement are entitled to be "treated inallmatters involving seniorityand continuity of employment as though they had not been absent from work"(Emphasissupplied)The doctrine was specifically applied in that case to vacation rights of strikers.34The strike was between January 15, 1946, and March 18,1946The contract under itsterms did not terminate as a result of the Union's earlier notice of cancellation,until April1, 1946. GENERAL ELECTRIC COMPANY515(a)Leaves voluntarily or is discharged.(b)Absents himself from duty for two consecutive weeks orlonger without satisfactory explanation.(c)Absence because of illness, fails to keep his division headnotified monthly or is absent for a continuous period of morethan one year.(d) Is not reinstated within one year from date of lay offfor lack of work.(e) Is notified within a year he may return but fails to returnor to give satisfactory explanation within two weeks .15It seems obvious, under well-established rules of construction, thatthe agreement of the parties that continuous service is maintainedunlessone of the above five enumerated exceptions occurs, precludesthe respondent from invoking anyotherground for tolling continuousservice credit.It likewise seems clear that none of the enumeratedgrounds for tolling continuous service were designed to or do covera strike situation.,,We are thus confronted with the simple situa-tion of an employer who has made an agreement with a union thatcontinuous service credit shall be maintained with certain exceptionswhich do not include strikes; but who nevertheless in violation ofthe agreement tolls the continuous service credit of the striking em-ployees because they were on strike.Where discriminatory treat-ment as between strikers and non-strikers is in violation of a contract,it seems to me that such disparate treatment must be considered to bediscrimination violative of Section 8 (3), regardless of what theemployer's right to differentiate between strikers and non-strikersmight be absent any such contract.Moreover, it may be pointed outthat the result which I believe proper here is compelled not only bythe contract provision, but also by the strike settlement agreementwhich contains the provision that "there shall be no discriminationagainst any employee by either the Company or the Union."Accordingly, I would find that the Respondent's deductions fromthe continuous service records of the strikers discriminated againstthem in violation of Section 8 (3) of the Act not only with respect toseniority but also with respect to vacation and pension rights.16 Plainlyactualwork is not the basis for accrual of continuous service credit because itmay be acquired during absences and while laid off under this contract.16That interpretation of the contract provision is necessarily implicit in the decision ofthe majority, because if the contiact specifically provided for tolling of continuous servicecredit (luring strikes,there would he no real problem.Yet the majority decision fails todiscuss the contract provision and approaches the issues of the case as though the casearose in a context without any such provision817319-49-vol 8O34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER GRAY, dissenting in part:I concur in the majority's findings and order, except insofar as themajority finds that the modification of the seniority of the strikingemployees was violative of Section 8 (3) and (1) of the Act.The right to strike is a legal, a constitutional right. It certainlyisnot a work-rightnor ajob-right.Indeeda strike isthe directopposite of work.The accrual of seniority is one of the incidents of actual employ-ment, no less than the wages received by the standby employees thedenial of which wages to the striking employees the majority findsto be non-discriminatory.The principal value to an employer ofan employee is his continued willingness to perform on the job, doingthe work he is hired and paid to do. I cannot understand how anemployee can earn credit for time during which he is required to be"ready and willing to work" while he completely nullifies that con-dition by refusing to work.The Employer's practice of not here crediting seniority is not, in myopinion, to be considered as a penalty on the strikers.Rather, asin the case of loss of wages during the period in question, it is one ofthe economic risks assumed by the employees who engaged in astrike not caused by unfair labor practices of their Employer.I would therefore,dismissthe complaint in its entirety.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT discourage membership in any labor organizationof our employees, by in any manner discriminating against any ofour employees in regard to their tenure of employment, or anyterm or condition of their employment.WE WILL make whole all of our employees who were employedin the bargaining units which participated in the strike of Janu-ary 15, 1946, to March 18, 1946, for anylossor diminution intheir relative pre-strike seniority which they have suffered as aresult of the discrimination against them.All our employees are free to become or remain members of any labororganization.We will not discriminate in regard to tenure of em-ployment or any term or condition of employment against any GENERALELECTRICCOMPANY517employee because of membership in or activity on behalf of any suchlabor organization.GENERALELECTRIC COMPANY,Employer.By ---------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Jerome I. Macht,for the Board.Donovan, Leisure, Newton, Lumbard J Irvine,byMessrs. Granville Whittlesey,Jr., Frederick M. Davenport, Jr,andPaul J. Quinn,of New York, N. Y.; andMr.Stuart MacMackin,of Schenectady, N. Y., for the respondent.Mr. Seymour Linfleld,of New York, N. Y., andMessrs. Joseph DermodyandJoseph Turkowski,of New York, N. Y., for the Union.STATEMENT OF THE CASEUpon a charge filed on August 21, 1946, by United Electrical, Radio & MachineWorkers of America, C. I. 0., on behalf of its affiliated General Electric Locals,herein called the Union, the National Labor Relations Board, herein called theBoard, by its Regional Director for the Second Region (New York, New York),issued a complaint dated December 24, 1946, against General Electric Company,of Schenectady, New York, herein called the respondent, alleging that the respond-ent had engaged in and was engaging in unfair labor practices within the mean-ing of Section 8(1), (3), and(5), and Section 2 (6) and(7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint,together with notices of hearing thereon,were duly served upon the respondentand the Union.With respect to the unfair labor practices,the complaint alleged in substance :(1) that the respondent,in violation of Section 8 (1) and(3) of the Act,has sinceMarch 18,1946, failed and refused to credit those of its employees who are repre-sented by the Union,with continuous service for the period from January 15, 1946,toMarch 18,1946, during which period the said employees were on strike, thusdepriving said employees of seniority,full amount of paid vacations, full rightsto retirement on pension,and other privileges and conditions of employment, and(2) that in violation of Section 8 (1) and(5) of theAct, therespondent took theaforesaid action without prior consultation or collective bargaining with theUnion,and has since refused to bargain collectively with the Union with respectthereto, despite the Union's requests, made on and after April 10, 1946, that therespondent bargain with it with respect to the said issue.The complaint furtheralleged that the respondent committed the aforesaid acts for the reasons thatthe employees affected thereby joined or assisted the Union or engaged in otherconcerted activities for the purposes of collective bargaining or other mutual aidor protection.In its answer,duly filed,the respondent denied in substance that it has refusedto bargain with the Union with respect to its failure to grant continuous servicecredit to those of its employees who are represented by the Union, for the period 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey were on strike, and that its aforesaid refusal to grant the said employees:continuous service credit for such period, constituted an unfair labor practice.Pursuant to notice, a hearing was held at New York, New York, on February 24,25, and 26, 1947, before the undersigned, Isadore Greenberg, the Trial Examinerduly designated by the Chief Trial Examiner.The Board and the respondentwere represented by counsel, and the Union both by counsel and its internationalrepresentatives.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was afforded all parties.At the hearing, the undersigned, without objection, granted a motion of counselfor the Board to amend the complaint with respect to the description of variousunits of the respondent's employees represented by the Union for purposes ofcollective bargaining.A motion by respondent's counsel to amend the answerwas likewise granted without objection.The amended complaint and amendedanswer were subsequently admitted into evidence as exhibits so as to make themparts of the record herein.At the close of the Board's case, the undersigned denied it motion of respondent'scounsel to dismiss the complaint.Upon the renewal of this motion at the conclu-sion of the hearing, the undersigned reserved decision.That motion is disposedof as is hereinafter set forth.A motion by Board counsel to conform the pleadingsto the proofs with respect to minor variances, was granted without objection.The parties were afforded opportunity to present oral argument to the under-signed at the close of the hearing, and thereafter to submit briefs and proposedfindings of fact and conclusions of law.Oral argument was presented by counselfor the Board and the respondent, and a brief and proposed findings of fact andconclusions of law were received from the respondent.'Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:I.FINDINGS OF FACTThe respondent, General Electric Company, a New York corporation, has itsprincipal office and place of business in the City of Schenectady, New York. Itoperates a large number of plants scattered through the United States of America,which are engaged in the manufacture, sale, and distribution of machinery, elec-trical equipment and appliances, and related products, and the repair and serv-icing thereof.During the year 1946, the respondent in the operation of its saidplants caused to be purchased, and delivered to each of its plants, machinery,equipment, parts, and other materials valued at in excess of $500,000, of whichmore than 50 percent was transported to each of said plants from States otherthan the State in which each plant is located.During the same period, therespondent manufactured, serviced, or repaired at each of its plants productsvalued at in excess of $500,000, of which more than 50 percent was transportedfrom each of said plants to States other than the State in which each plant islocated.IPursuant to the findings and conclusions hereinafter made, the undersignedrules asfollows upon the proposed findings of fact and conclusions of law submitted by therespondent : Proposedfindingsof fact numbered 1 through 3 ; 15 through 17 , 19 , 20 ; 22 ;24 ; 27 through 32 . 34 through 38; 40 ; 42 through 45 ; 47 through 49 ; 52 ; 53 ; 56 ; and57, are accepted.Those numbered 4 through 14 are considered irrelevant and are thereforerejected , those numbered 18 ; 21 , 23 ; 25 ; 26 ; 33 ; 39 ; 41 ; 46 ; 50 ; 51 ; 54; and 55 arerejected.Proposedconclusionsof lawnumbered 1 ; 2; and 4 areaccepted.Those numbered 3and 5 are rejected. GENERAL ELECTRIC COMPANY519The respondent concedes that it is engaged in commerce within the meaning ofthe Act.II. THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, C. I. 0., and its affili-ated General Electric locals, are labor organizations admitting to membershipemployees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The factual backgroundIt is undisputed 2 that at all times herein material, upwards of 50 locals of theUnion had been duly designated to represent approximately 100,000 of the re-spondent's employees in its plants located throughout the country, and compris-ing units appropriate for the purposes of collective bargaining.To serve as amedium of representation for the respondent's employees who have designated,one of its locals as their collective bargaining agent, the Union maintains a"General Electric Locals Conference Board," consisting of representatives of thesaid locals, which carries on, through a committee, collective bargaining negotia-tions with the respondent on a national scale.A national collective bargainingagreement between the respondent and the Union, renewed with modificationsannually, has been in existence since 1938.On or about August 22, 1945, shortly after the end of hostilities in World WarII, the Union made a request to the respondent for "a substantial increase inwages."Thereafter the parties engaged in negotiations with respect to therequested wage increase, but did not come to any agreement. On December 21,1945, during the course of the unsuccessful negotiations between the Union andthe respondent, the latter served on the Union notice of cancellation of the con-tract then in effect between them. As provided by Article 28 of the contract, theagreement consequently was to terminate on April 1, 1946.On January 15, 1946, the employees of the respondent belonging to those col-lective bargaining units represented by the Union, with one exception,3 went outon strike in support of the Union's wage demand. It is stipulated that this strikewas purely an "economic," as distinguished from an "unfair labor practice,"strike, and that it was called by the Union after due compliance on its part withthe requirements of the Smith-Connally Act.On March 13, 1946, the respondent and the Union reached an agreement settlingthe strike, the terms of which were reduced to writing, containing,inter alta,the following provisions :1.A general wage increase of 181/20 per hour will be granted to allhourly and salary rated employees represented by the UE. This increase isto be effective on March 18, 1946.3.There will be no discrimination against any employee by either the com-pany or the Union.2Unless otherwise indicated, all the findings herein made are based upon undisputedevidence2The respondent's employees at its Tell City, Indiana, plant, who were represented byLocal 805 of the Union, did not join in the strike. 520DECISIONSOF NATIONALLABOR RELATIONS BOARD5.The Company agrees to extend the termination date of the existingcontract to July 1, 1946.Prior to that date,the Company and the Unionwillmake every effort to reach an agreement on a new contract. If oneor more issues are not settled, the Company and the Union will then con-sider whether or not such issues will be referred to arbitration.The newcontract will have an effective date of April 1, 1946.Pursuant to the settlement agreement,the striking employees returned towork on or about March 18, 1946,and thereafter representatives of the respond-ent and the Union began to conduct negotiations for a new collective bargainingcontract.At the first negotiating meeting between the parties following thestrike, which was held on April 10,1946,Vice-president E. D. Spicer,in chargeof employee relations for the respondent,announced that the respondent in-tended to deduct from the "continuous service records" of those of its employeeswho had engaged in the strike,the approximately 9 weeks they had been onstrike.B. Discriminationin regardto tenure and terms or conditions ofemployment of the returned strikersImmediately following the strike,the respondent began to follow the practice,which has since been continued,of "not giving[continuous service] credit forthe time"they had been on strike to those of its employees who had engaged inthe 1946 strike.`Pursuant to that policy the respondent began"correcting theservice dates"shown on the personnel records of such employees,in order toachieve that result.The clerical operation by which this "correction"was madewas described at the hearing by Spicer as noting on each record that the be-ginning date of the employee's service was to be reckoned as 9 weeks(the periodof the strike)later than the actual beginning date.Thus, if a returned strikerhad actually entered into the respondent's employ on January 1, 1940, his en-trance date,after the strike,would be considered to be 9 weeks later than Jan-uary 1, 1940,in computing his "continuous service" for such purposes as vaca-tions, retirement,and seniority.The foregoing policy has had the following practical effects on the conditionsof employment of these employees considered by the respondent to have engagedin the strike:Since, in order to be eligible for a paid vacation,an employee mustIn determining which of its employees had been "on strike," the respondent assumedthat all of its employees who were members of the bargaining units represented by theUnion, and who did not work during the period in question,were engaged in the strike.The employees represented by the Union at the respondent'sTell City, Indiana,plant,who voted against the strike, were not regarded as strikers.Certain union members, who,by arrangement with the Union,came into the plants to perform necessary maintenancework, were given continuous service credit for a full week whenever,during any week, theydid any work for the respondent during the strike.Employees who were not representedby the Union,but who notified the respondent that they would support the strike by re-fusing to cross the picket lines,were regarded as strikers,and were deprived of continuousservice credit for the period of the strike.All other employees who were not representedby the Union were regarded as non-strikers,and were paid and given continuous servicecredit for the period of the strike,even though they did not work, since the respondentconsidered them "on call," and excused their absence from work on the ground that with theplants closed,there was no work for them fo do, or that, in view of the picketing by theUnion, it was impossible for them to gain access to the plants.After March 5, 1946, onwhich date the Union and the respondent reached an understanding that employees notrepresented by the Union were "free to enter the plants" and would not engage in produc-tion regularly performed by the employees on strike,the respondent did not pay employeesnot represented by the Union who did not report to work when called. GENERAL ELECTRIC COMPANY521have completed at least 1 year of continuous service,' those employees who werehired by the respondent during the last 9 weeks of 1945, and who engaged in thestrike, did not receive the paid vacation which they would have received in 1946had they not taken part in the strike.This followed from the deduction of 9weeks' continuous service from their records by the respondent, as above de-scribed, which resulted in their failing to complete a year's continuous servicecredit during 1946.8 Similarly, those hourly paid employees who had more than1 year of continuous service, but less than 5, and who, but for their participationin the strike, would have been credited with 2, or 3, or 4 years of continuous serv-ice by the end of 1946, would not qualify, under the respondent's policy, for anadditional day or days of vacation until the following year. In addition to itseffect on the vacation rights of employees, the tolling of continuous service creditof the striking employees affected their seniority standing with respect to orderof lay-offs, and the time in which they became eligible to retire under the re-spondent's pension plan.'With respect to retirement, the respondent's policy ofrefusing to credit striking employees with continuous service for the period ofthe strike, resulted in delaying each such employee's eligibility for retirementon pension by 9 weeks.With respect to "seniority"' in governing lay-offs, theaforesaid policy gave rise to a situation whereby striking employees, after thestrike,were credited on the respondent's records with 9 weeks' less senioritythan non-striking employees who had entered into the respondent's employ onthe same date. It is undisputed that the respondent's policy is to effectuate lay-offs of employees in case of lack of work principally on the basis of seniority.'The respondent contends, however, that the relative seniority of strikers andnon-strikers is of no significance with respect to lay-offs, for the following rea-sons :1.The striking employees, being members of those bargaining unitsrepresented by the Union, were mainly hourly paid production and maintenanceemployees; 102.The non-striking employees were mainly salaried employees;3.The respondent, in effectuating lay-offs, does so on the basis of "departmental"5 The vacation plan in effect in the respondent's plants during the period herein materialprovided that hourly paid employees were entitled to a 1-week paid vacation "one weekafter completion of 1 year of continuous service."Two weeks after completion of 5 yearsof continuous service, such employees became entitled to a 2-week paid vacation. Suchemployees with more than 1 year, but less than 5 years, of continuous service received addi-tional days of vacation (in excess of 1 week) as follows: Over 2 years, but less than 3years-1 day, over 3 years, but less than 4 years-2 days ; over 4 years, but less than5 years-3 days. Salaried employees with 1 year or more of continuous service are entitledto 2 weeks' vacation with pay.6 In distinction,an employee hired at the same time, but who did not participate in thestrike, would have been'een credited with the 9 weeks' continuous service, even though he hadnot been at work during the period of the strike, and would, therefore, have received a week'svacation during 1946.1The respondent's pension plan provides for the payment of pensions to employees who"have served the Company continuously for at least 20 years and have reached the age ofretirement [70 years of age for compulsory retirement ; 60 years of age for voluntary re-tirement], and provides disability relief for employees who have become permanently in-capacitated for further work," and who have completed 20 years of continuous service8The witnesses used the word "seniority" in discussing lay-offs, instead of the phrase,"continuous service credit "So far as appears, the two terms are synonymous9Thus, Vice-president Spicer testified that "seniority is a major factor" in determininglay-offs.The contracts in effect between the Union and the respondent during 1945 and1946 provide that "in all cases of lay-off or transfer due to lack of work . . . total lengthof continuous service shall be the major factor governing such lay-offs or transfers."10The record shows that the Union did represent some salaried employees-namely, unitsof clerical and office workers in 13 plants, and a unit of engineers at the Tell City,Indiana, plant, the latter unit not having engaged in the strike. 522DECISIONS OF NATIONALLABOR RELATIONS BOARDor "group" seniority; 4. Therefore, the striking and non-striking employees donot compete with one another in the event of lay-offs, and their relative seniorityis thus of no practical importance.For the reasons set forth below, the under-signed finds that the tolling of the seniority of the striking employees was anaction which was calculated to have, and which did, in fact, have certain sub-stantial practical effects on the relative seniority standing of striking and non-striking employees, thus affecting their relative standing with respect to possiblelay-offs."It is the position of Board counsel that the deduction of continuous servicecredit for the period of the strike from the records of the striking employees,and the consequences flowing therefrom, operate as a penalty imposed uponthem by the respondent for exercising the statutory right to strike, and constitutesuch discrimination against them as is proscribed by Section 8 (1) and (3) ofthe Act.The respondent denies that its deduction of continuous service credit from therecords of strikers for the period of the strike partakes of the nature of a penalty,or constitutes discrimination against them. It contends that "under [its] long-established policy and working rules, service credit is earned only in respect oftime actually worked, the only exceptions being in case of illness, lay-offs for lackof work, and for military service. In all other cases, employees absent fromwork, though they may retain their employment status, are not entitled to-.accrueservice credit.**It is clear that respondent's treatment of the 1946strikers was wholly in accord with its historical policy of dealing with voluntaryabsences from work whether attributable to strikes or otherwiseViewedagainst, this background, what the Board appears to be seeking is not to preventrespondent's discriminationagainststrikers, but rather to compel respondent todiscriminatein favorof strikers, by treating their absence as specially privileged,in direct violation of the accepted and (,]early defined working rules "Assuming,arguendo,'ias the respondent contends, that under its working rules"service credit" is earned only for time actually worked, what its argument over-looks is the fact that employees participating in a strike stand, by force of the11According to the published policy of the respondent as embodied in its General Instriie-tion No 7.1, Supplement No 1, which was received in evidence, the respondent may grantcontinuous service credit to an employee of one of its subsidiaries transferring mt i theemploy of respondent, for the e'mployee's years of service with the subsidiaryThus,employees who engaged in the strike, and whose seniority was consequently diminishedby 9 weeks, are disadvantaged to that extent in the event of lay-offs, in competing withformer employees of one of the respondent's subsidiaries who, after the strike, may trans-fer into their departmentsThe same situation holds true as between employees whoengaged in the strike, and transferees from non-striking departments to departments whichengaged in the strike. In addition, as is undisputed, the respondent did not deduct con-tinuous service credit from the records of those maintenance emplo(ees who, with unionpermission, worked in the plants (luring the strikeSuch employees are of course put in afavored position to the extent that they received continuous service credit during the strike,over those of their fellows who did not work in the plants during said period.Finally, therecord reveals that the respondent does not adhere strictly to departmental seniority ineffectuating lay-offsVice-President Spicer testified that although "lay-offs take place incertain well-recognized groups, or what we call departments .there may be lay-offs ina large plant in several different places,and, after the lay-offs are completed,if it trans-pires that a man in one or another part of the plant is out, and there are still men workingwhose jobs those men can take,those men are usually placed on those jobs "12 It is to be noted that the respondent does not, as it contends, adhere rigidly to a rulethat continuous service credit is withheld from all employees voluntarily absent fromwork, for the period of the absence.Although Vice-President Spicer testified that an em-ployee "may take a leave of absence during which he gets no service credit,"it is clearfrom the respondent's printed rules that under some circumstances an employee may be GENERAL ELECTRIC COMPANY523Act, on an entirely different footing than employees absent from work for othercauses.While there is no legal bar against an employer penalizing unexcusedabsence from work, either by tolling the absent employee's seniority, or other-wise, the employer, with certain qualifications not pertinent here, is proscribedfrom in any way penalizing or discriminating against an employee for engagingin a strike"The undersigned is convinced from the record that the respondent's disparatetreatment of its striking and non-striking employees with respect to grantingor withholding continuous service credit for the period of the strike, amountedto discrimination against the employees who had participated in the strike, andconstituted a penalty against them for such participation.As has been foundabove, the respondent admittedly based its determination as to whether or not agiven employee was to receive service credit for the 9 weeks of the strike, on itsclassification of the employee as a striker or a non-striker.The decisive factorwas not whether or not a given employee was absent from work, since, as isadmitted, the respondent deducted service credit from all members of the bar-gaining units represented by the Union," considering them to be strikers, and didnot deduct credit from its other employees,16even though they did not workduring the strike,because it did not consider the latter to be strikers.Thisdisparate treatment the respondent justifies on the ground that, as it contends,the striking employees werevoluntarilyabsent from work, while the non-strikerswere, "at the great majority of the plants . . ., prevented from entering bythe mass-picketing of the strikers."The Board has had before it in a previous case" defenses identical to thoseadvanced by the respondent, in a situation essentially the same as found herein.In that case, as here, the employer had, in dealing with employees absent fromwork on account of an economic strike, separated "the employees who had notreported for duty during the strike into two categories, one comprising thoseemployees who had voluntarily participated in and associated themselves withthe strike, and the other comprising those employees who had been absent forother reasons."" Included in the second group were a number of employeeswho had "indicated to the [employer] towards the end of the strike that theirgiven continuous service credit during a voluntary leave of absence from work.Theserules provide that "leave of absence without pay not exceeding 3 months during any 12months' period, may be granted for any reason except employment elsewhere, in individualcasesat the discretion of the [Manager]," and that "the application shall bear the Man-ager'srecommendation as to whetherall orpart of the absence is to be deducted in com-puting length of service."11Section 13 of the Act reads, "Nothing in this Act shall be construed so as to interferewith or impede or diminish in any way the right to strike." Section 2 (3) by definitonmakes it clear that an employee does not relinquish his employee status by participatingin a strikeAnd it has been consistently held that among the "concerted activities" pro-tected by the Act against interference, restraint, or coercion by employers, is that ofengaging in a strikeSee :N. L R B. v. Mackay Radio & TelegraphCo., 304 U S 333,344;N. L R. B. v. Schwartz,146 F (2d) 773, 774 (C C. A. 5) ,Carter Carburetor Corp.v N L. R. B ,140 F (2d) 714, 717-718 (C C A. 8) ; FirthCarpet Co v. N L R B.,129 F.(2d) 633, 636 (C C A. 2).14Except those maintenance employees who worked in the plants during the strike, andthe employees at the Tell City, Indiana, plant.16Unless they declared themselves to be absent from work because of sympathy with thestrike.16 In support of this contention, the respondent introduced into evidence decisions of anumber of equity courts granting injunctions against various locals of the Union, pro-hibiting them from obstructing access to the respondent's plants by certainkinds ofpicketing.17Matter of PrecisionCastingsCompany, Inc.,48 N. L. R. B. 870.21Ibid ,at p. 876. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDabsence was due to `intimidation,' thereby making it clear that they were notparticipating in the strike.""The employer reinstated the employees in thesecond group with full seniority.Those in the first group, i. e., those employeeswho were considered to havevoluntarilyengaged in the strike, were requiredto apply for reinstatement with "new seniority," 1. e., with only 6 months' ac-crued seniority." In that case also, the employer justified his disparate treat-ment of the two groups of employees on the ground that a company rule pro-vided that "an employee shall lose his seniority . . . if he remains awayfrom his work for three days or longer without justifiable cause and withoutnotifying the Employer of his intended absence."' The Board held that thedisparate treatment of the employees classified as "voluntary strikers," as com-pared with those absent from work "for other reasons," including "intimidation",constituted illegal discrimination against the strikers.As to the company rulepointed to by the employer, the Board held that "the seniority provision uponwhich the respondent relies is no more than a company rule, and an employermay not so apply or administer a seniority policy as to penalize or discriminateagainst employees who have exercised their right under the Act to engage inconcerted activity." 22The undersigned believes the Board's decision in thePrecisioncase is applicable herein 28There remains to be considered the respondent's further argument that "theBoard's position necessarily implies that employees engaged in a purely economicstrike are entitled to receive compensation in respect of the time they voluntarilyabsent themselves from work." The respondent bases this argument on thefollowing line of reasoning: "The sole significance of service credit in this caselies in the employee benefits derived from it: the rights to vacations, pensions,free insurance and the like.Paid vacations, pensions, and free insurance privi-leges,measured in terms of time worked, are compensation, in fact and inprinciple, just as surely as pay in dollars based on time worked.The Board hasconsistently recognized this, by interpreting its remedial power under the Actto award `back pay' in discrimination cases as embracing just such collateralemployment benefits."It should be noted preliminarily that the significance of service credit in thisease is not limited, as the respondent contends, to its effect on such employeebenefits as paid vacations and retirement on pension 24The seniority standingof employees, which is a major factor in determining the order of lay-offs inthe respondent's plants, is in direct ratio to their continuous service credit.19Ibid.,at p. 880.20 Ibid , at p. 879.21 Ibid , at pp 876, 880.22Ibid.,at p. 88023The respondent points out in its brief, that "the not granting of service credit toemployees while absent on strike did not take from any such employee any credit for servicewhich he had accumulated prior to going on strike, nor did it diminish or take away anyprivileges based on service rendered which had accrued to any employee prior to the timehe went on strike "From this it might be argued that the present case is distinguishablefrom thePrecisioncase cited by the undersigned, since in the latter, the employer deductedall but 6 months of the strikers' accrued seniority, while the respondent herein deductedservice credit only for the 9 weeks of the strikeIt is the opinion of the undersigned thatthe two cases are identical in principle, since the employers involved therein imposedpenalties upon their striking employees differing only in thedegreeto which the seniority ofthe respective striking employees was tolled.24As Spicer credibly testified, and the undersigned finds, the deduction of the 9 weeks'credit fromthe recordsof the strikershad noeffect ontheirgroup insurance benefits.Theundersigned therefore has not discussed the matter of insurance, though in its brief, therespondent refers to service credit as affecting the employees' rights to "free insurance." GENERAL ELECTRIC COMPANY525Since by diminishing the striking employees' service credit by 9 weeks, therespondent thereby reduced their relative seniority standing to the same degree,it is apparentthat service credit is important not only with respect to mattersinvolving various formsof employee compensation, but also in connection withthe tenure of employment of the employees. But even if we confine our con-sideration of the respondent's argumentto the issue of paid vacations andretirement on pension, which might be denominated forms of compensation,there is a basicfallacy in the reasoning relied upon by the respondent.In effectthe respondent contends that since the Board does not require an employer topay wages to economicstrikers,following theirreinstatement,for the periodthey were out on strike, it may not require him to refrain from impairing suchperquisites of the strikers as normally accrue to employees so long as theyretain their status as employees.This, the respondent argues, follows fromthe fact that the perquisites referred to are in reality forms of compensation.The argumentsuffers fromthe defect frequently found in such analogical rea-soning; the conclusion sought to be established by the respondent does notnecessarily follow from the premises.This is obvious when we stop to considerthat economic strikers are in no different positionfrom unfairlabor practicestrikers with respect to rights of reinstatement after a strike, except that eco-nomic strikers may be replaced by the employer during the course of the strike."So, the Board customarily orders employers to replace strikers,whether they beeconomic orunfair labor practicestrikers,"withoutprejudice to their seniorityor other rights or privileges."As the respondent recognizes, the Board does notrequire employers to pay wages to unfair labor practice strikers for the periodof the strike.Yet it does, with judicial sanction, require employers to reinstateunfairlabor practice strikers with seniority, vacation, and other rights un-diminished by the period of the strike."As is thus seen, the fact that anemployeris under noobligation to pay wages to strikers for the period spenton strike does not give rise to the conclusion that he may deprive them of suchemployee-perquisites as vacationsand pensionsto the extent that they wereabsent from work.In theRepublic Steelcase,supra,the Court was called upon to construe thephrase,"without prejudice to their seniority or other rights or privileges," whichas we have seen, the Board customarily includes in its reinstatement orderswith respect to both economic and unfair labor practice strikers.The specificissue in that case arose from the employer's refusal to grant vacation pay tostrikersreinstated pursuant to a court-enforced Board order, based on theperiod duringwhich the strikers had been absent from work. The Court held:We think it was the intention of the Board, as it was of this Court, toprovide that upon reinstatement the striking employees were to be treatedin allmatters involving seniority and continuity of employment as thoughthey had not been absent from work. It follows that the reinstated strikersare entitled to the benefits of Republic's vacation plan for the year in whichthey are reinstatedand all subsequentyears upona basis ofcontinuityof service computed as though they had been actually at work during theentire period from May 25, 1937 to the date of reinstatement .21The respondent seeks to escape the force of this decision by arguing that itIs inapplicable to the case at bar for the reason that the employees involved16NL. R B. v. MackayRadio & TelegraphCo, 304 U. S. 33326 See:Republice Steel Corporation1.N. L. It. B., 114F.(2d) 820(C. C. A. 3).27The strike in question began on May25, 1937. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDin theRepublic Steelcase had engaged in a strike brought about by the unfairlabor practices of their employer,while the present proceeding deals with astrike which was purely economic in character.It is true that in the Boarddecision in theRepublic Steelcase28 emphasis is laid on the unfair labor prac-tices of the employer which the Board was seeking to remedy.But as we haveseen, the phrase constructed by the Court in its decision is customarily made-part of Board reinstatement orders with respect to economic,as well as unfairlabor practice strikers.Moreover,there is no indication in the Court's decisionthat its construction of the disputed language in any way hinged on the char-acter of the strike involved.It is the opinion of the undersigned that theRepublic Steeldecision is authority for the principle that reinstated strikersmust, under the Act, "be treated in all matters involving seniority and continuityof employment as though they had not been absent from work,"and that itfollows that the respondent's striking employees"are entitled to the benefitsof [the respondent's] vacation[and pension]plan for the year in which they[were] reinstated and all subsequent years upon a basis of continuity of servicecomputed as though they had been actually at work during the entire periodfrom [January 15, 1946]to the date of [their return to work after the strike]."Upon the basis of all the foregoing,and of the entire record, the undersignedconcludes and finds that by refusing to credit its striking employees with con-tinuous service for the period from January 15, 1946, to March 18, 1946, theperiod during which they were engaged in the strike,thereby depriving the saidemployees of their continuous seniority,full amount of paid vacations,and fullrights to eligibility in the respondent's pension plan, the respondent discrimi-nated in regard to the tenure and terms or conditions of employment of thesaid employees,thereby discouraging membership in the Union,and interferingwith, restraining, and coercing its employees in the exercise of the rights guar-anteed in Section 7 of the Act. It is further found that by the said conduct therespondent violated Section 8(1) and(3) of the Act.C. The alleged refusal to bargainIt is undisputed,and the undersigned finds, that at all times since January15, 1946, the Union has been the duly designated representative for purposesof collective bargaining of those of the respondent's employees composing certain.units appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act, said units being those described in Paragraph aof the Amended Complaint herein.It is the employees who compose the aforesaid collective bargaining unitsfrom whom the respondent withheld continuous service credit after the strike.The Board contends that the respondent,on or about March 18, 1946(the dateon which the strike ended),without first consulting or bargaining with the Union,put into effect its policy of refusing to credit its striking employees with continu-ous service;that on April 10, 1946, and on various occasions thereafter, the Unionrequested the respondent to bargain collectively with it regarding the said issue;but that the respondent has consistently refused to do so; all in violation ofSection 8(5) of the Act.The agreement settling the strike was drawn March 13, 1946, at a meetingattended by representatives of the Union and the respondent.Although the settle-ment agreement provides in general terms that"there shall be no discriminationagainst any employee by either the Company or the Union,"it is undisputed that289 N. L.R. B. 219. GENERAL ELECTRIC COMPANY527the discussions concerning the subject of discrimination contained no referenceto the matter of granting or withholding continuous service credit for the periodof the strike. So far as appears in the record, the issue first arose immediatelyfollowing the resumption of work after the strike, when the respondent was facedwith the necessity of computing vacations and pensions for some of the employeeswho applied for such rightsThereupon the question was raised by Vice-PresidentSpicer, who was in charge of employee relations, at a meeting of the respondent'soperating vice-presidents held about March 20 or 21. After an exchange of views,itwas tentatively decided to withhold continuous service credit from those em-ployees who had engaged in the strike, and this decision was followed in practiceby the respondent in acting on the applications for pensions, and the like, which inthe meantime had been filed by employees 2' However, the question was left openfor further consideration and final decision, and two of the respondent's vice-presidents were designated as a committee to make "further recommendationsat the next meeting." 30 This committee brought back to the operating vice-presi-dents its recommendations at the next meeting, which was held on or about April16. In the meantime, as has been set forth above in the section of this report en-titled, "The Factual Background," the first meeting between the Union and therespondent to discuss a new collective bargaining contract was held on April 10.At the opening of that meeting, Spicer notified the union representatives of therespondent's intention to deduct the 9 weeks of the strike from the service recordsof the employees who had participated thereinThere is some conflict in thetestimony as to the exact phraseology used by Spicer in making the aforesaidannouncement.Spicer himself testified that lie had informed the Union repre-sentatives "that credit would not be given in all probability for the time out onstrike."International Representatives Dermody and Turkowski of the Union,who were present at the negotiating meeting, testified that Spicer had announcedthat "the company has deducted the nine weeks" that were lost (luring the strike,from the service records of the striking employees.Minutes of the meeting keptby the respondent, which were received in evidence, contain the following nota-tion : "S-9 weeks will be deducted from cont. service-except that employees willnot have to make up the 9 wks. before taking a vacation this year-for all otherreasons time will be deducted . . ." On the basis of the whole record, the under-signed finds that at the April 10th meeting, Spicer informed the union repre-sentatives that the respondent would deduct a period equal to the length of thestrike from the continuous service records of those employees who had takenpart in it.The representatives of the Union protested that such action on the part ofthe respondent constituted a penalty against the returned strikers, and wasin violation of that clause of the strike settlement agreement whereby therespondent bound itself not to discriminate against any employee.To these29The above findings are based on the credited testimony of SpicerThe latter testifiedthat prior to the April 10 meeting with the Union, the respondent had not reached anydefinite conclusion as to what its position would be.However, at another point in histe'timony he testified that the respondent had "reached a tentative position, but notdefinite. because it had to be considered at another meeting."While the undersignedcredits Spicer's testimony that the question of deducting service credit from strikers wasleft open for final action, pending further consideration of the issue by a committee of twoof the vice-presidents of the respondent, it is obvious that at the first meeting referred to,a tentativeposition was taken,since as Spicer admitted,the respondent in the interimbetween the first meeting and April 10 acted on pending cases on the basis of "deducting"the service credit from employees who had engaged in the strike.31From the credited testimony of Spicer. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDobjections, Spicer answered that the respondent was "not going to count servicewhile employees are not working," and that in anticipation of possible futurestrikes, the respondent wished "to establish a principle that time out on strikewill be deducted [from continuous service credit]."Dermody and Turkowskitestified that Spicer answered their protests by stating that "the decision wasfinal, and no change could be made in it, and there was nothing else to be saidabout it."Spicer denied having made any statement on the aforesaid occasion,to the effect that the respondent's decision was final and irrevocable.Theundersigned credits Spicer's denial, which is corroborated by the respondent'sminutes of the April 10 meeting, which the Board introduced into evidence.After some further discussion of this issue, the parties proceeded to negotiatewith respect to a new contract, and so far as appears, the matter of continuousservice credit for the strikers was not discussed further at the April 10 meeting.Following April 10, negotiations between the Union and the respondent con-tinued until about July 24, by which date an agreement had been reached andsigned.The issue of the 9 weeks' continuous service credit was admittedlyraised by the Union at a number of the meetings between the parties whichtook place in the interim 81On each such occasion, the Union representativesin substance urged the respondent to alter its announced policy with respectto the matter, arguing that the tolling of the strikers' continuous service creditconstituted a penalty for striking, and discrimination against them, only to beinformed that the respondent's position remained the same.Dermody, in histestimony, characterized the above-mentioned discussions as requests by theUnion that the respondent "negotiate this question," which "the company re-fused" to do. Spicer testified that at no time had any union representativecharged him with refusing to "discuss or negotiate this question."The under-signed credits Spicer's testimony to this effect.For this reason, and since therecord unmistakably shows that the respondent did, on a number of occasions,discuss the question with the Union, and moreover, since, as hereafter appears,the respondent proved willing subsequently to re-open the matter, at the Union'srequest, to consider whether or not it should alter its position, the undersignedisof the opinion that Dermody's conclusion that the respondent "refused tonegotiate" with the Union on the issue, is not supported by the record.During the negotiating meeting of July 23, 1946,92 the Union requested therespondent to submit the issue of the 9 weeks' service credit to arbitration.Thisthe respondent refused to do, on the ground that in its opinion, no "arbitratorhas any right to decide on an issue of this kind."On this occasion, also, afterthe respondent had indicated that it stood on its decision to refuse to grantcontinuous service credit to the strikers for the period of the strike, the Unionrequested the respondent's representative, Spicer, to reopen the question with11The record is not clear as to the exact number of meetings at which the issue was raised.Dermody testified that the matter was brought up at seven of the meetingsSpicer testi-fied,and the respondent'sminutes show, that it was discussed at only three meetings.However, Spicer admitted that the question may have been raised by the Union before orafter some of the meetings and that the respondent'sminutes of such meetings might notreflect this fact.The undersigned does not find it necessary to resolve the conflict of testi-mony on this point.a'Dermody testified that he had made,and the respondent had refused,a requestthat theissue he arbitrated,on May 3 "and several times thereafter."The respondent'sminutes ofthe negotiating meetings,introduced into evidence by the Board,reveal that a request toarbitrate was made and rejected on July 23,but said minutes do not reflect any suchrequest being made at the meeting of May 3. The undersigned concludes that Dermodywas mistaken as to the date when he made the request to arbitrate.Whether ornot sucha request was made on more than one occasion is not crucial to the issues herein. GENERAL ELECTRICCOMPANY529the management, to explore the possibility of the respondent changing its deci-sion.Spicer promised to do so, and on August 16 he informed InternationalRepresentative Dermody that the respondent had "been over the matter again"and that its position was unchanged.The Board apparently takes the position that the respondent's adamantattitude throughout the course of its discussions with the Union, respectingthe issue of service credit, evidences an unwillingness on the respondent's partto bargain in good faith on the matter.But the Act imposes no obligationon an employer to reach an agreement with its employees in collective bar-gaining; it requires merely that the employer "enter into discussion with anopen and fair mind, and a sincere purpose to find a basis of agreement ..." "So, to establish its case against the respondent, it is necessary for the Boardto show that the respondent entered the discussions with its mind closed againstany arguments that the Union might advance. In essence, the Union's positionthroughout was that the deduction of service credit from the records of thestrikers constituted illegal discrimination against them.With this positionthe respondent sincerely, albeit mistakenly, disagreed, and it insisted that itnot only had a right to make the deduction of service credit, but, for policyreasons, it should do so.The respective positions of the parties gave rise to anissue which hardly lends itself to compromise or adjustment.For this reason,the undersigned is not persuaded that because the respondent did not yield tothe Union, it was bargaining in bad faith.The contrary is indicated by thefollowing facts :The respondent, on its own initiative, raised the issue fordiscussion with the Union promptly after the question arose following the strike ;the respondent thereafter never refused to discuss the matter whenever theUnion re-raised it; and, finally, the respondent readily acceded to the Union'srequest, at the end of their negotiations, to open the question for reconsiderationby the respondent's higher officers."It is true, as the Board points out, that the respondent came to the firstnegotiating meeting with the Union after it had already adopted a position onthe question of deducting service credit.The undersigned is convinced, how-ever, that it was entirely consistent with the respondent's duty to bargain ingood faith, for it to decide in advance of the negotiations, upon the positionwhich it would advance.This is true where as here, the decision adopted bythe respondent was merely tentative, and the subsequent events revealed nopurpose on the part of the respondent to proceed with the policy it advocatedregardless of anything the Union might say."83Globe Cotton Mills v N. L. RB., 103 F. (2d) 91, 94 (C. C A 5).a' The undersigned does not consider the respondent's refusal to submit the issue toarbitration, when requested to do so by the Union, to indicate bad faithThe respondent'sposition that it did not deem the issue appropriate for arbitration seems to be a tenable oneIn assessing the respondent's goodfaith,it is of some materiality to note that, as therespondent contends, and the Board's records confirm, the present proceeding marks thefirst occasion upon which the Boardhas issueda complaintallegingthe commission ofunfair laborpracticesby therespondent.JGThe record reveals that during the interim between the end of the strike and the April10 meeting, a small number of applications from employees for retirement and vacationswerefiledwith the respondent.These interim applicationswere actedupon by therespondent tentatively on the basis of computing the rights of striking employees with the9weeks of the strike deducted, subject to being "corrected afterwards if any othersituation arose."In the circumstances of this case, the undersigned is persuaded, andtherefore finds, that the tentative action taken by the respondent before the April 10 meet-ing,with resp:'ct to the few pending applications before it, did not constitute unilateralaction in derogation of the Unions status as collective bargaining representative of therespondent's emplo3 ees 530DECISIONSOF NATIONALLABOR RELATIONS BOARDIn all the circumstances, the undersigned concludes and finds that the Boardhas not sustained the burden of establishing that the respondent has refused tobargain collectively with the Union.IV. THE EFFECTOF THE UNFAIRLABOR PRACTICESUPON COMMERCEThe activities of the respondent set forth in Section III, B, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relationship to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V.THE REMEDYHaving found that the respondent has discriminated in regard to the tenureof employment and the terms or conditions of employment of those of itsemployees who participated in the 1946 strike, the undersigned will recommendthat it cease and desist therefrom, and take certain affirmative action, includingthe making whole of the said employees for any loss or diminution in theirseniority or other rights or privileges which they may have suffered as a resultof the respondent's discrimination against them, which the undersigned findsnecessary to effectuate the policies of the Act.Upon the basis of the above findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAw1.United Electrical, Radio and Machine Workers of America, C.I 0, and itsaffiliated General Electric Locals, are labor organizations within themeaningof Section 2 (5) of the Act.2.The units of the respondent's employees described in Paragraph 6 andAppendices A-H of the Amended Complaint herein, at all times material hereinconstituted and now constitute units appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3.United Electrical, Radio and Machine `Yorkers of America, C.I 0., was atall times material herein, and now is, the exclusive representative of all em-ployees in the aforesaid appropriate units for the purposes of collective bar-gaining within the meaning of Section 9 (a) of the Act.4.By discriminating in regard to the tenure of employment and the terms orconditions of employment of those of its employees who participated in thestrike of January 15, 1946, to March 18, 1946, thereby discouraging membershipin the Union, the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.5.By the said acts, the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct, and has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.7.The respondent has not engaged in unfair labor practices within the mean-ing of Section 8 (5) of the Act. GENERAL ELECTRIC COMPANY531RECOMMENDATIONSUpon the basis of the above findings of the fact and conclusions of law, theundersigned recommends that the respondent, General Electric Company, itsofficers, agents, successors, and assigns shall :1.Cease and desist from discouraging membership in United Electrical, Ra-dio & Machine Workers of America, C. I. 0., its affiliated General Electric locals,or any other labor organization of its employees, by in any manner disct'iminat-ing against any of its employees in regard to their tenure of employment, or anyterm or condition of their employment.2.Take the following affirmative action, which the undersigned finds will,effectuate the policies of the Act :(a)Restore on the records of all of the respondent's employees who partici-pated in the strike of January 15, 1946, to March 18, 1946, from whose recordscontinuous service credit for the period of the said strike has been deducted,credit for continuous service for the full period of the said strike ;(b)Make whole such employees for any loss or diminution in their seniorityor other rights or privileges which they may have suffered as a result of the re-spondent's discrimination against them ;(c)Post immediately at all of its plants listed in Appendices A-H of theAmended Complaint herein, copies of the notice attached to the IntermediateReport herein, marked "Appendix A." Copies of said notice, to be furnishedby the Regional Director for the Second Region, after being duly signed by therespondent, shall be posted by the respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insure that said noticesare not altered, defaced or covered by any other material ;(d)Notify the Regional Director of the Second Region in writing withinten (10) days from the receipt of the Intermediate Report what steps the re-spondent has taken to comply therewith.It is further recommended that unless the respondent notifies said RegionalDirector in writing within ten (10) days from the receipt of this IntermediateReport that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.It is further recommended that the allegations of the complaint that the re-spondent has failed or refused to bargain collectively with the Union or has com-mitted unilateral acts without bargaining collectively with the Union, be dis-missed.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 203.38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25, D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as be relies upon,together with the original and four copies of a brief in support thereof;and anyparty or counsel for the Board may, within the same period, file an originaland four copies of a brief in support of the Intermediate Report. Immediatelyupon the filing of such statement of exceptions,and/or briefs,the party or counsel817319-49-vol. 80-35 532DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director. Proof of service onthe other parties of all papers filed with the Board shall be promptly made-asrequired by Section 203.65.As further provided in said Section 203.39, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date ofservice of the order transferring the case to the Board.ISADORE GREENBERG,Trial Examiner.Dated May 23, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in UNITED ELECTRICAL, RADIO &MACHINE WORKERS OF AMERICA, C. 1. 0., its affiliated General Electric locals,or any other labor organization of our employees, by in any manner discrimi-nating against any of our employees in regard to their tenure of employment,or any term or condition of their employment.WE WILL RESTORE On the records of all of our employees who participatedin the strike of January 15, 1946 to March 18, 1946, from whose records con-tinuous service credit for the period of the said strike has been deducted,credit for continuous service for the full period of the said strike.WE WILL make whole such employees for any loss or diminution in theirseniority or other rights or privileges which they may have suffered as a resultof the discrimination against them.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard totenure of employment or any term or condition of employment against any em-ployee because of membership in or activity on behalf of any such labororganization.GENERAL ELECTRIC COMPANY,Employer.By ---------------------------------(Representative)(Title)Dated ---------------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.